         Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 SAMUEL UPTHEGROVE,

                Plaintiff,                                       OPINION & ORDER
    v.
                                                               Case No. 18-cv-847-wmc
 KEVIN CARR, KEVIN KALLAS,
 SCOTT ECKSTEIN, STEVE SCHEULER,
 JOHN KIND, RYAN BAUMANN, and
 JAY VAN LANEN,

                Defendants.


         Pro se plaintiff Samuel Upthegrove is proceeding with Eighth Amendment challenges

to the response of Green Bay Correctional Institution (“GBCI”) officials to his mental

health needs. On multiple occasions since commencing suit, Upthegrove has requested

this court’s preliminary intervention, raising concerns that GBCI officials are failing to take

adequate measures to prevent him from committing self-harm. (Dkt. ##2, 46.) Each

time, after requesting updates from Upthegrove’s care providers and GBCI officials, the

court has concluded that, while Upthegrove’s mental health challenges are substantial and

ongoing, GBCI’s response to his specific needs do not support his claim of deliberate

indifference, nor support preliminary judicial intervention to prevent self-harm. (Dkt.

##22, 50.) After briefing was completed on defendants’ motion for summary judgment

on their affirmative defense of release (dkt. #64), Upthegrove submitted a new request for

a temporary restraining order, this time asking the court to enjoin GBCI officials from

changing his mental health clinician. (Dkt. #75.) For the reasons that follow briefly, the

court will deny this motion as well.
      Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 2 of 9




                                    BACKGROUND

      Specifically, in a letter dated June 18, 2020, Upthegrove requested that the court

issue a temporary restraining order “prohibiting Defendants from switching my assigned

psychotherapist from the one I have been working with for a year, Ms. Katrina Dorow-

Stevens.” (Dkt. #75.) In his letter, Upthegrove represents that he met with Dorow-

Stevens on June 18, and she informed him that GBCI’s warden and other administrators

were reassigning clinicians based on the last digit of the prisoners’ Wisconsin Department

of Corrections (“DOC”) number.       Upthegrove further represents that the practice of

passing prisoners from clinician to clinician is one of the many deficiencies in GBCI’s

handling of prisoner mental health. Upthegrove also claims that: (1) GBCI’s psychological

services unit (“PSU”) recently lost a supervisor and three psychologists, but those PSU

staff members have not been replaced; (2) PSU is not doing group therapy; and (3) PSU

staff have not taken any steps to relieve the stress of lockdown due to the COVID-19

pandemic. Upthegrove adds that wearing a mask forces him to re-live childhood trauma,

and even though he reported as much to staff, they have done nothing to address this

trauma.

      Due to these various, recent events, Upthegrove again claims that he is in crisis,

fighting the urge to cut himself and swallow razors that he has been able to purchase from

canteen. Upthegrove also claims to possess 9500 mg of Tylenol that he was also able to

obtain from canteen.    Finally, Upthegrove claims that he spoke with GBCI Sergeant

Lannoye about all of these issues, and also raised them in person and in writing with his

psychologist Dorow-Stevens.


                                            2
       Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 3 of 9




       In opposition, defendants chose not to offer declarations from Upthegrove’s

clinicians, out of concern for damaging the therapist/client relationship, although

presumably Upthegrove will have to waive that privilege eventually to proceed with his

claims in this case. Instead, defendants acknowledge GBCI’s constrained operations in

light of the COVID-19 pandemic, and they provide a general outline of Upthegrove’s

recent mental health services. Basically, Upthegrove has been seen by PSU clinicians and

his psychiatrist, Dr. Gary Maier, numerous times since the start of the pandemic. Indeed,

as of June 26, 2020, defendants represent that Upthegrove had been seen 13 times by PSU

clinicians.   Moreover, the records of those interactions reflect that Upthegrove has

expressed concerns about: changing clinicians, because it means having to re-tell his story

so many times; his cellmate; the current political climate; and the frustrations related to

being in lockdown for so long.      However, since Upthegrove continues to notify staff

appropriately when he is in crisis, and before he engages in self-harming behaviors, and

more importantly, since GBCI staff are responding to those communications, defendants’

position is that court intervention is unnecessary.

       In reply, Upthegrove did not dispute that he has received consistent visits from PSU

staff. Instead, on July 29, 2020, Upthegrove supplemented his motion with another letter

stating that on July 28, 2020, he cut himself with a razor blade from a shaver. After cutting

himself, Upthegrove then contacted unit staff, who called his new clinician, Ms. Blackburn.

According to Upthegrove, Blackburn spoke with him briefly from outside of his cell (thus,

a non-confidential area). While Blackburn also agreed to meet with him more formally,

she explained it could only be for a shortened, 30-minute session in light of PSU’s staff


                                             3
       Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 4 of 9




shortage. Upthegrove further represents that a nurse then treated his cuts with antibiotic

ointment, and he needed no follow-up further treatment. However, when Upthegrove

asked to see Blackburn again, and he was apparently told that he would not see her again

for another week.

       In the same July 29 letter, Upthegrove adds that he has not been taking his

antidepressant medication, apparently because he has to take it from a plastic cup that is

stored in an open, high traffic area, and because he also has to use a self-serve water

dispenser to take it. Upthegrove argues that there are too many risks associated with taking

his medication in this way, including that he is not allowed to use his own water cup.

Upthegrove closes his July 29 letter by stating that he is feeling stressed out, helpless and

hopeless, and is afraid that he will kill himself.




                                          OPINION

       After considering Upthegrove’s representations and the records submitted by

defendants, the court is still unable to intervene preliminarily to require any modification

to Upthegrove’s mental health treatment. To begin, “[a] preliminary injunction is an

extraordinary equitable remedy that is available only when the movant shows clear need.”

Turnell v. CentiMark Corp., 796 F.3d 656, 661 (7th Cir. 2015) (internal citation omitted).

Under the Seventh Circuit approach, a district court is to evaluate plaintiff’s claim for relief

in two phases. “In the first phase, the party seeking a preliminary injunction must make a

threshold showing that: (1) absent preliminary injunctive relief, he will suffer irreparable

harm in the interim prior to a final resolution; (2) there is no adequate remedy at law; and


                                               4
       Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 5 of 9




(3) he has a reasonable likelihood of success on the merits.” Id. at 661-62 (emphasis

added).

       As for the third of these required showings, Upthegrove’s and defendants’

submissions to date do not suggest any likelihood of success on the merits of any claim

related to the reassignment of his clinician, since he does not have a right to the clinician

of his choice. However much Upthegrove may disagree with GBCI’s staffing changes, or

may well benefit from a greater continuity of care, those changes do not rise to a level of

deliberate indifference on the part of defendants, much less such indifference to support

the court’s grant of a preliminary injunction before getting a picture of the full record. See

Arnett v. Webster, 658 F.3d 742, 754 (7th Cir. 2011); Forbes v. Edgar, 112 F.3d 262, 267

(7th Cir. 1997) (“Under the Eighth Amendment, Forbes is not entitled to demand specific

care. She is not entitled to the best care possible. She is entitled to reasonable measures

to meet a substantial risk of serious harm to her.”). Rather, by Upthegrove’s own account,

GBCI has lost several PSU staff recently, and while unfortunate, it is understandable that

prison administrators have been reassigning clinicians as needed. As such, these changes

simply do not evince a conscious disregard of the risk that Upthegrove might harm himself.

       Moreover, beyond noting that his prior psychologist was much more familiar with

his history, diagnoses, and therapy, Upthegrove has submitted no evidence suggesting that

other staff -- who from the available records also appear well-informed about his history

and tendency to self-harm -- have not responded promptly and appropriately to his reports

of being in crisis.   Rather, consistent with the court’s previous observations about

Upthegrove’s care, PSU clinicians appear to be continuing their efforts to meet with


                                              5
       Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 6 of 9




Upthegrove consistently, as the staffing and lockdown procedures allow, and to address his

mental health concerns. (See dkt. #22, at 19; dkt. #50, at 6.)

       Although the court does not underestimate the additional mental strain that the

COVID-pandemic and lockdown procedures have placed on prisoners at GBCI, including

plaintiff, the record here continues to provide no basis to conclude that GBCI staff are

responding to his ongoing need for mental health treatment with deliberate indifference.

As the court has also recognized in other cases involving threats of self-harm, there is a

difficult balance that must be struck between needing judicial intervention for lack of

adequate care and the court being manipulated into enabling, or worse, reinforcing self-

harm. See, e.g., Goodvine v. Ankarlo, 9 F. Supp. 3d 899, 948-49 (W.D. Wis. 2014); Davis

v. Harding, No. 12-cv-559-wmc, 2014 WL 4976605, at *1 (W.D. Wis. Oct. 3, 2014);

Upthegrove v. Baird, No. 15-cv-509-wmc, 2017 WL 53620, at *4 (W.D. Wis. Jan. 4, 2017).

       Furthermore, even if Upthegrove’s recent submissions supported a finding of

deliberate indifference by GBCI’s officials, his request that the court direct defendants to

provide a particular provider to treat him would almost certainly exceed its constitutional

authority. As Upthegrove knows well himself at this point, the PLRA significantly limits

the court’s authority to enter injunctions in the prison context, directing instead that

“remedial injunctive relief must be narrowly drawn, extend no further than necessary to

correct the violation of the Federal right, and use the least intrusive means necessary to

correct the violation of the Federal right.” Westefer v. Neal, 682 F.3d 679, 683 (7th Cir.

2012) (quoting 18 U.S.C. § 3626(a)(1)(A)). Setting aside the fact that GBCI cannot

control when staff leave that institution, an order precluding defendants from changing his


                                             6
       Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 7 of 9




mental health provider strips GBCI administrators and mental health providers -- who are

undoubtedly better equipped to assess the specific mental health needs of the prison

population -- from exercising the discretion necessary for them to provide prisoners proper

health care. In other words, it is neither the role of the court to step into the shoes of

GBCI’s health administrators and providers, nor to make granular decisions about an

inmate’s treatment. Accordingly, Upthegrove’s motion for preliminary relief must again

be denied.

       The court will end by briefly discussing Upthegrove’s additional comments that: he

has access to razor and large amounts of Tylenol from the canteen; and he has recently

stopped taking his medication out of concern that he will be exposed to the coronavirus.

Starting with the former concern, Upthegrove does not specifically request relief related to

his access to these items, but he implies that his ability to purchase them demonstrates

defendants’ deliberate indifference. On this record, the court disagrees. Upthegrove does

not say how he obtained those items, whether he currently is restricted from purchasing

them, or whether other prisoners have passed them to him. Obviously, GBCI staff would

not just be wise to take measures to ensure that Upthegrove does not have access to these

items, they have an obligation to take all reasonable steps to prevent access if plaintiff’s

self-harm is the product of a diagnosed mental illness, as it seems to be here. Accordingly,

the court will direct defense counsel to forward this order to put defendants and other

appropriate officials within GBCI of the need to address this risk, if not having done so

already.




                                             7
        Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 8 of 9




        Of course, it is entirely possible the reason Upthegrove was able to obtain a razor is

because he is currently housed in the general population, rather than a restrictive housing

unit, which Upthegrove understandably prefers to avoid. In fact, Upthegrove previously

sought a temporary restraining order asking for removal from restrictive housing, which the

court denied because of the need to defer to the judgment of GBCI officials as to the risk

this might create. (See dkt. #50, at 6.) If so, Upthegrove’s implied threat about his access

to canteen items that he may use to self-harm only highlights the fact that the court must

leave the details to Upthegrove’s placement and mental health care to the professionals at

GBCI.

        Finally, as for Upthegrove’s decision not to take his medication out of fears for

exposure to the coronavirus, medication distribution procedures in light of the COVID-19

pandemic are not a part of this lawsuit. Rather, Upthegrove is proceeding on claims

challenging GBCI’s policies and procedures related to his mental health care, not on any

claims related to the safety of medication distribution. As such, except as possible evidence

of deliberate indifference to his mental health needs, he is not entitled to any injunctive

relief related to the staffs’ administration of his medication during the pandemic, nor to

injunctive relief related to measures GBCI staff may be taking to prevent the spread of

coronavirus within that institution. To the extent Upthegrove believes that he is at risk of

contracting COVID-19 at GBCI, and that staff are consciously disregarding that risk in




                                              8
       Case: 3:18-cv-00847-wmc Document #: 85 Filed: 09/23/20 Page 9 of 9




distributing his medication, he would first need to exhaust his administrative remedies with

respect to such a claim, and then file a separate lawsuit seeking injunctive relief.1




                                             ORDER

       IT IS ORDERED that:

       1) Plaintiff Samuel Upthegrove’s motion for a temporary restraining order (dkt.
          #75) is DENIED.

       2) Defense counsel is DIRECTED to forward this opinion and order to defendants,
          noting Upthegrove’s representation of ongoing access through the canteen to
          items such as razors and Tylenol, as well as current possession of a stockpile of
          both, with a predisposition to self-harm and suicidal ideation.

       Entered this 23rd day of September, 2020.

                                              BY THE COURT:

                                              /s/

                                              WILLIAM M. CONLEY
                                              District Judge




1
  If Upthegrove goes this route, he may wish to consider two issues. First, as of today, the DOC
reports that 304 prisoners have tested positive for COVID-19 (of which just 35 are active positive
cases), while 2,427 prisoners have tested negative, https://doc.wi.gov/Pages/COVID19
(Coronavirus)/COVID19TestingDashboard.aspx, and 40 staff members have tested positive (it is
unknown         how      many      of     those      are    still     active      positive    cases),
https://doc.wi.gov/Pages/COVID19(Coronavirus)/EmployeeConfirmedCases/COVID19EmployeeC
onfirmedCases.aspx. Without a change in those numbers sufficient to suggest an outbreak of
coronavirus at GBCI and a failure by GBCI staff to modify the medication distribution procedures
further than it has already, Upthegrove is unlikely to be able to state a viable constitutional claim
for deliberate indifference that would pass muster at screening. Second, given that such a lawsuit
would involve events that are taking place within Green Bay, Wisconsin, involving defendants that
reside near GBCI, it would be likely inappropriate for Upthegrove to file such a lawsuit in the
Western District of Wisconsin.

                                                    9
